Title: To John Adams from Sc., Citizens of Charleston, 5 May 1798
From: Charleston, Sc., Citizens of
To: Adams, John



5 May 1798

	At a meeting of the Citizens of Charleston, at St. Michaels Church on the fifth of May 1798, pursuant to public notice—The following resolutions were unanimously adopted–vizt.
Resolved, That the citizens of Charleston, having seen, with deep regret, the alienation of the French republic from the United States, learnt, with sincere satisfaction, the appointment of a solemn embassy, composed of three of the most distinguished citizens of the United States, entrusted with adequate powers, and with liberal wise and conciliatory instructions, “for the purpose of terminating all differences, between, the United States of America, & the French republic, and of restoring and confirming perfect harmony, and good understanding, and re-establishing a commercial & friendly intercourse with them.”
Resolved, That they have understood, with real sorrow, that the expectations founded on this embassy have been disappointed; so that, “there exists no hope, that the objects of the mission, will be, in any way, accomplished.”
Resolved, That it is absolutely necessary, at this awful moment, when the most humiliating demands have been made on this Country; and those demands avowedly growing out of an idea of an internal division, To declare, publicly and explicitly, our fixed determination to maintain, the constitution, support the government, and defend the independence of the United States, to the utmost of our power, and at all hazards, against the encroachments of every foreign nation.
Resolved, therefore, that a committee be appointed to prepare an address to the President, Senate & House of Representatives, communicating to them the unalterable resolutions we have taken and expressed, and soliciting that the most prompt and effectual provision may be made for the protection of the commerce, defence of the territory, & maintenance of the sovereignty of the United States.
As the sudden and great demands, which may be made on the government of the United States, for the purposes of National defence may, oblige a too limited provision, for the fortifications, essential to the security of the Seaports:
Resolved, That a voluntary contribution be raised by subscription in aid of the funds which have been, or may be, appropriated, by the government, to the fortification & defence of the City & harbour of Charleston and the inlets of the State.
That General Washington, Col: Edward Rutledge, Col: Van der Horst; The Intendant, Col: Lee, Major Simons and Mr. Nathaniel Russell be a committee to obtain & collect such subscriptions, and to superintend the application of the sums so raised to the said purpose, in concurrence with the engineer of the United States and of the State engineer.
